*602MEMORANDUM3
Onik Karayan appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration (“Commissioner”) in his denial of Supplemental Security Income disability benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381— 83f. We have jurisdiction pursuant to 42 U.S.C. § 405(g). We review de novo a district court’s order upholding the Commissioner’s denial of benefits, determining whether substantial evidence supports the Commissioner’s decision and whether the Commissioner applied the correct legal standards. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
Contrary to Karayan’s contention, substantial evidence supported the ALJ finding the examining physicians’ opinions unpersuasive because the ALJ provided specific, legitimate reasons for same. See Magallanes v. Bowen, 881 F.2d 747, 751-52 (9th Cir.1989).
Karayan’s contention that the ALJ improperly rejected Karayan and his sister’s testimony is rejected. See Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.1996) (concluding that ALJ may consider observations of treating and examining physicians in making credibility determination); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.1991) (permitting reliance on inconsistencies in testimony).
Karayan’s contention that the ALJ applied an overly stringent standard of “severe” impairment is rejected. See Bowen v. Yuckert, 482 U.S. 137, 107 S.Ct. 2287, 96 L.Ed.2d 119 (1987) (upholding Commissioner’s severity regulation).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.